GRACE, Judge
(Concurring in part, dissenting in part.)
I concur with my brother judges, that in accordance with R.C.M. 1106(d)(4), the Staff Judge Advocate (SJA) should have responded to the Defense Counsel’s assertions of legal error. However, I must disagree with the corrective action that has been taken in this case.
As Chief Judge Baum points out, this court has seen a certain laxity on the part of SJA’s in complying with the UCMJ provisions concerning the review required of them by R.C.M. 1106. However, I would send the record back for a new convening authority’s action based on the SJA’s response to the Defense Counsel’s allegations of legal error. To set aside the confinement, the fine and the forfeitures in this case may provide a windfall to the appellant. The appellant pled guilty to, and was convicted of, multiple offenses involving both use and distribution of drugs. The Convening Authority should be given the opportunity to act properly on the record based on adequate advice from his SJA. That action may be approval and execution of the same sentence as before or it may be disapproval of any fine, confinement, or forfeitures. Despite a compelling argument for judicial economy, I think this decision should be reserved to the Convening Authority.
I am hopeful that this action by the majority has the effect intended; that is getting the attention of Staff Judge Advocates that they must meet the simple requirements of R.C.M. 1106. They must prepare an accurate review and address legal errors raised by the defense in post-trial submissions.